DETAILED ACTION

		Continued Examination Under 37 CFR 1.114

1. 	A request for continued examination under 37 GFR 1.114, including the fee set forth in 37 GFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 GFR 1,114, and the fee set forth in 37 GFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 GFR 1,114. Applicant's submission filed on 7/27/2020 has been entered.


Remarks
2.	 Pending claims for consideration are claims 2, 4-11, 13-20, and 24-26. Applicant has amended claims 2, 11, and 20. Claims 1, 3, 12, and 21-23 have been cancelled.

Response to Arguments

3. 	Applicant's arguments filed 7/27/2020 are moot in view of grounds of
new rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 2, 4-11, and 13-23, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2011/0040812 A1 to Phillips, in view of Pub.No.: US 2011/0277013 A1 to Chinta, in further view of Pub.No.: US 2014/0201154 A1 to Varadharajan et al(hereafter referenced as Varadharajan).
Regarding claim 2, Phillips discloses “a system, comprising: a processor configured to: store a data file in a designated virtual storage area at a cloud server”, i.e. virtualized workspace containing user layer [par.0012] also see virtual manager server [Fig.38/item 3002] which is at a cloud server [par.0201]) ; “generate a stub file at an original storage location of the data file” (generate file from virtual file system location [Fig.31]) , wherein the stub file stores information including a viewing permission associated with the data file and a storage location of the data file in the designated virtual storage area at the cloud server” (At file open time, a program may request all the permissions that the virtual stub system may need for the operations it intends to perform on the file [par.0337]) ; “receive a user selection associated with the stub file to access the data file”(change stub may contain the file ID of the original file in some lower layer [par.0336]), “use information stored in the stub file (change stub file par[0265]) to provide access to the data file at the designated virtual storage area at the cloud server using the virtual application”(provide full virtualization activity data at cloud facility [Fig.9]), “wherein the user operation is performed on the data file stored at the designated virtual storage area (data file storage location at virtual storage area within hypervisor [Fig.8/item 802]) at the cloud server and not on the stub file at the original storage location” (provide full virtualization activity data at cloud facility [Fig.9]).
Phillips does not explicitly disclose “receive an indication that a user associated with the user selection has permission to access the data file; in response to the indication, execute a virtual application corresponding to the data file; receive a user operation with respect to the data file; and send the user operation to the cloud server, and a memory coupled to the processor and configured to provide the processor with instructions”
However, Chinta in an analogous art discloses “receive an indication that a user associated with the user selection has permission to access the data file” (allow or deny access to file Chinta[Fig.3b]) ; “in response to the indication, execute a virtual application corresponding to the data file” (second application executed by the first computing device as a non-trusted application in a virtual environment being executed by file [par.0008]); “receive a user operation with respect to the data file”(client computer Chinta[Fig.2/item 225] receives application from delivery server Chinta[Fig.2/item 235]) ; “and send the user operation to the cloud server”(sent to cloud server Chinta[Fig.2/item 106]); “and a memory coupled to the processor and configured to provide the processor with instructions”(disc space storage coupled to processor Chinta[Fig.2/item 205]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Phillips’s Layered virtual file system with Chinta’s secure storage location comprising virtual machines which are managed by a hypervisor and interconnected to multiple servers and client systems comprising an authentication radius server allowing authorization that a user has permission to access a file in order to provide additional security as suggested by Chinta. One of ordinary skill in the art would have been motivated to combine because Phillip teaches  a virtual file system comprising stub files and Chinta teaches a virtual data store and both are from the same field of endeavor. 
Neither Phillips nor Chinta explicitly disclose “in response to a determination that the data file has been stored in the designated virtual storage area at the cloud server, delete a copy of the data file from an original storage location at the system”
However, Varadharajan in an analogous art teaches “in response to a determination that the data file has been stored in the designated virtual storage area at the cloud server” (a data object in primary data cloud server 112 may eventually be deleted from the primary storage device 104 and the file system, the information management system 100 may continue to manage point-in-time representations of that data object Varadharajan [par.108[) ,” delete a copy of the data file from an original storage location at the system” (data 112 may eventually be deleted from the primary storage device 104 and the file system(copy) Varadharajan [par.0108]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Phillips’s Layered virtual file system and Chinta’s secure storage location comprising virtual machines which are managed by a hypervisor and interconnected to multiple servers and client systems comprising an authentication radius server allowing authorization that a user has permission to access a file with Varadharajan’s secondary virtual storage data within a cloud system in order to provide additional security as suggested by Varadharajan. One of ordinary skill in the art would have been motivated to combine because Phillip teaches a virtual file system comprising stub files, Chinta teaches a virtual data store, Varadharajan teaches secondary virtual storage system where data may eventually be deleted from the primary storage device and the file system, and all are from the same field of endeavor. 

Regarding claim 4 in view of claim 2, the references combined disclose “wherein the processor is further configured to determine a security classification associated with the data file” (receive requests and obtain security information pertaining to which applications should be serviced with secure disk space 215 and which applications should be serviced with unsecure disk space Chinta [par.0062]).
Regarding claim 5 in view of claim 4, the references combined disclose “wherein to determine the security classification associated with the data file comprises to: (Chinta [Fig.3b]) ; “and determine the security classification based at least in part on a result of the comparison” (allow or deny Chinta[Fig.3b]).
Regarding claim 6 in view of claim 4, the references combined disclose “wherein the security classification associated with the data file is set by a user” (request is intercepted and classified as trusted or nontrusted data file of a user [Fig.3b] via the user-mode of management service through the policy engine Chinta[par.0063]).
Regarding claim 7 in view of claim 2, the references combined disclose “wherein the processor is further configured to store the stub file at the original storage location associated with the data file” (change stub may contain the file ID of the original file in some lower layer [par.0336]).
Regarding claim 8 in view of claim 2, the references combined disclose “wherein to provide access to the data file at the designated virtual storage area using the virtual application includes to: transmit information included in the stub file to the cloud server associated with the designated virtual storage area” (Virtual machine data management server Phillips [Fig.35]); “and receive a user interface associated with a document editor program from the cloud server.”(object management includes editing hardware Phillips [par.0208]).
Regarding claim 9 in view of claim 2, the references combined disclose “wherein to provide access to the data file at the designated virtual storage area using the virtual  i.e. virtualized workspace containing user layer [par.0012] also see virtual manager server [Fig.38/item 3002]) “includes to: transmit information included in the stub file to the cloud server associated with the designated virtual storage area” (change stub may contain the file ID of the original file in some lower layer [par.0336]); “receive a user interface associated with a document editor program from the cloud server” (object management includes editing hardware Phillips[par.0208]) ; “receive an operation to be performed on the data file via the user interface; and send the operation to the cloud server.” (virtual manager server Phillips [Fig.38/item 3002]).
Regarding claim 10 in view of claim 2, the references combined disclose “wherein the stub file comprises a first stub file and wherein the processor is further configured to: receive a first instruction from a first user to share the data file with a second user” (if a copied up or change stub file is renamed, an empty file marked deleted may be created with the original name, thus ensuring that the obscured lower-layer file remains obscured Phillip[par.0217]); “determine user information associated with the second user; determine that the second user has permission to access the data file based at least in part on the user information associated with the second user” (authentication radius server  allowing authorization user permission to access a file Chinta [par.0071]) ; “and send a second instruction to a client device associated with the second user, wherein the second instruction is configured to generate a second stub file corresponding to the data file at the client device associated with the second user” (if a copied up or change stub file is renamed, an empty file marked deleted may be created with the original name, thus ensuring that the obscured lower-layer file remains obscured Phillip[par.0217]).
Regarding claim 11, Phillip discloses “a method, comprising: storing a data file in a designated virtual storage area at a cloud server” i.e. virtualized workspace containing user layer [par.0012] also see virtual manager server [Fig.38/item 3002]); “generating a stub file at an original storage location of the data file” (generate file from virtual file system location [Fig.31]), wherein the stub file stores information including a viewing permission associated with the data file and a storage location of the data file in the designated virtual storage area at the cloud server (at file open time, a program may request all the permissions that the virtual stub system may need for the operations it intends to perform on the file [par.0337]) receiving a user selection associated with the stub file to access the data file” (change stub may contain the file ID of the original file in some lower layer [par.0336]). using information stored in the stub file(change stub file par[0265]) to provide access to the data file at the designated virtual storage area  at the cloud server using the virtual application” (provide full virtualization activity data at cloud facility [Fig.9]) ; “receiving a user operation with respect to the data file, wherein the user operation is performed on the data file stored at the designated virtual storage area(data file storage location at virtual storage area within hypervisor [Fig.8/item 802]) at the cloud server and not on the stub file at the original storage location.” (provide full virtualization activity data at cloud facility [Fig.9]), “using information stored in the stub file(change stub file par[0265])  to provide access to the data file at the designated virtual storage area  at the cloud server using the virtual application” (provide full virtualization activity data at cloud facility [Fig.9]), “wherein the user operation is performed on the data file stored at the designated virtual storage area at the cloud server and not on the stub file at the original storage location” (data file storage location at virtual storage area within hypervisor [Fig.8/item 802]).
Phillips does not explicitly disclose “receiving an indication that a user associated with the user selection has permission to access the data file; in response to the indication, executing a virtual application corresponding to the data file; “receiving a user operation with respect to the data file; and sending the user operation to the cloud server” 
However, Chinta discloses “receiving an indication that a user associated with the user selection has permission to access the data file” (allow or deny access to file Chinta[Fig.3b]); “in response to the indication, executing a virtual application corresponding to the data file” (second application executed by the first computing device as a non-trusted application in a virtual environment being executed by file [par.0008]); “receiving a user operation with respect to the data file” (client computer Chinta[Fig.2/item 225] receives application from delivery server Chinta[Fig.2/item 235]); and sending the user operation to the cloud server” (sent to cloud server Chinta[Fig.2/item 106]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Phillips’s Layered virtual file system with Chinta’s secure storage location comprising virtual machines which are managed by a hypervisor and interconnected to multiple servers and client systems comprising an  
Neither Phillips nor Chinta explicitly disclose “in response to a determination that the data file has been stored in the designated virtual storage area at the cloud server, delete a copy of the data file from an original storage location at the system”
However, Varadharajan in an analogous art teaches “in response to a determination that the data file has been stored in the designated virtual storage area at the cloud server” (a data object in primary data cloud server 112 may eventually be deleted from the primary storage device 104 and the file system, the information management system 100 may continue to manage point-in-time representations of that data object Varadharajan [par.108[) ,” delete a copy of the data file from an original storage location at the system” (data 112 may eventually be deleted from the primary storage device 104 and the file system(copy) Varadharajan [par.0108]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Phillips’s Layered virtual file system and Chinta’s secure storage location comprising virtual machines which are managed by a hypervisor and interconnected to multiple servers and client systems comprising an authentication radius server allowing authorization that a user has permission to access a file with Varadharajan’s secondary virtual storage data within a cloud system in order  
Regarding claim 13 in view of claim 11, the references combined disclose “further comprising determining a security classification associated with the data file” (receive requests and obtain security information pertaining to which applications should be serviced with secure disk space 215 and which applications should be serviced with unsecure disk space Chinta [par.0062]).
Regarding claim 14 in view of claim 13, the references combined disclose “wherein determining the security classification associated with the data file comprises: comparing content information associated with the data file against a preset condition” (Chinta [Fig.3b]); “and determining the security classification based at least in part on a result of the comparison” (allow or deny Chinta[Fig.3b]).
Regarding claim 15 in view of claim 13, the references combined disclose “wherein the security classification associated with the data file is set by a user” (Chinta [Fig.3b]).
Regarding claim 16 in view of claim 11, the references combined disclose “further comprising storing the stub file at the original storage location associated with  (change stub may contain the file ID of the original file in some lower layer [par.0336]).
Regarding claim 17 in view of claim 11, the references combined disclose “further comprising providing access to the data file at the designated virtual storage area using the virtual application includes: transmitting information included in the stub file to the cloud server associated with the designated virtual storage area” (Virtual machine data management server Phillips[Fig.35]); “and receiving a user interface associated with a document editor program from the cloud server” (virtual manager server Phillips [Fig.38/item 3002]).
Regarding claim 18 in view of claim 11, the references combined disclose “wherein providing access to the data file at the designated virtual storage area using the virtual application” i.e. virtualized workspace containing user layer [par.0012] also see virtual manager server [Fig.38/item 3002])  “includes: transmitting information included in the stub file to a cloud server associated with the designated virtual storage area ; receiving a user interface associated with a document editor program from the cloud server” (change stub may contain the file ID of the original file in some lower layer [par.0336]); receiving an operation to be performed on the data file via the user interface; and sending the operation to the cloud server” (virtual manager server Phillips [Fig.38/item 3002]).
Regarding claim 19 in view of claim 11, the references combined disclose “wherein the stub file comprises a first stub file and further comprising: receiving a first instruction from a first user to share the data file with a second user; determining user  (if a copied up or change stub file is renamed, an empty file marked deleted may be created with the original name, thus ensuring that the obscured lower-layer file remains obscured Phillip[par.0217]); “determining that the second user has permission to access the data file based at least in part on the user information associated with the second user” (authentication radius server  allowing authorization user permission to access a file Chinta [par.0071]); “and sending a second instruction to a client device associated with the second user, wherein the second instruction is configured to generate a second stub file corresponding to the data file at the client device associated with the second user” (if a copied up or change stub file is renamed, an empty file marked deleted may be created with the original name, thus ensuring that the obscured lower-layer file remains obscured Phillip[par.0217]).
Regarding claim 20, Phillips disclose “a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: storing a data file in a designated virtual storage area at a cloud server” , i.e. virtualized workspace containing user layer [par.0012] also see virtual manager server [Fig.38/item 3002]); “generating a stub file at an original storage location of the data file” (generate file from virtual file system location [Fig.31]), wherein the stub file stores information including a viewing permission associated with the data file and a storage location of the data file in the designated virtual storage area at the cloud server” (at file open time, a program may request all the permissions that the virtual stub system may need for the operations it intends to perform on the file [par.0337]); “receiving a user  (change stub may contain the file ID of the original file in some lower layer [par.0336]),  using information stored in the stub file (change stub file par[0265]) to provide access to the data file at the designated virtual storage area at the cloud server using the virtual application” (provide full virtualization activity data at cloud facility [Fig.9]), “wherein the user operation is performed on the data file stored at the designated virtual storage area at the cloud sever and on the stub file at the original storage location.” (data file storage location at virtual storage area within hypervisor [Fig.8/item 802]).
Phillips does not explicitly disclose “receiving an indication that a user associated with the user selection has permission to access the data file” ; in response to the indication, executing a virtual application corresponding to the data file;; receiving a user operation with respect to the data file; and sending the user operation to the cloud server, wherein the user operation is performed on the data file stored at the designated virtual storage area at the cloud sever and on the stub file at the original storage location.”
However, Chinta discloses “receiving an indication that a user associated with the user selection has permission to access the data file” (allow or deny access to file Chinta[Fig.3b]); “in response to the indication, executing a virtual application corresponding to the data file” (second application executed by the first computing device as a non-trusted application in a virtual environment being executed by file [par.0008]); “receiving a user operation with respect to the data file” (client computer Chinta[Fig.2/item 225] receives application from delivery server Chinta[Fig.2/item 235]); “and sending the user operation to the cloud server” (sent to cloud server Chinta[Fig.2/item 106]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Phillips’s Layered virtual file system with Chinta’s secure storage location comprising virtual machines which are managed by a hypervisor and interconnected to multiple servers and client systems comprising an authentication radius server allowing authorization that a user has permission to access a file in order to provide additional security as suggested by Chinta. One of ordinary skill in the art would have been motivated to combine because Phillip teaches  a virtual file system comprising stub files and Chinta teaches a virtual data store and both are from the same field of endeavor. 
Neither Phillips nor Chinta explicitly disclose “in response to a determination that the data file has been stored in the designated virtual storage area at the cloud server, delete a copy of the data file from an original storage location at the system”
However, Varadharajan in an analogous art teaches “in response to a determination that the data file has been stored in the designated virtual storage area at the cloud server” (a data object in primary data cloud server 112 may eventually be deleted from the primary storage device 104 and the file system, the information management system 100 may continue to manage point-in-time representations of that data object Varadharajan [par.108[) ,” delete a copy of the data file from an original storage location at the system” (data 112 may eventually be deleted from the primary storage device 104 and the file system(copy) Varadharajan [par.0108]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Phillips’s Layered virtual file system and Chinta’s secure storage location comprising virtual machines which are managed by a hypervisor and interconnected to multiple servers and client systems comprising an authentication radius server allowing authorization that a user has permission to access a file with Varadharajan’s secondary virtual storage data within a cloud system in order to provide additional security as suggested by Varadharajan. One of ordinary skill in the art would have been motivated to combine because Phillip teaches a virtual file system comprising stub files, Chinta teaches a virtual data store, Varadharajan teaches secondary virtual storage system where data may eventually be deleted from the primary storage device and the file system, and all are from the same field of endeavor. 
Regarding claim 21 in view of claim 2, the references combined disclose “wherein the processor is further configured to delete a copy of the data file from the original storage location of the data file” (if a copied up or change stub file is renamed, an empty file marked deleted may be created with the original name, thus ensuring that the obscured lower-layer file remains obscured Phillip [par.0217]).
Regarding claim 22 in view of claim 11, the references combined disclose “further comprising deleting a copy of the data file from the original storage location of the data file” (if a copied up or change stub file is renamed, an empty file marked deleted may be created with the original name, thus ensuring that the obscured lower-layer file remains obscured Phillip [par.0217]).
Regarding claim 23 in view of claim 20, the reference combined disclose “further comprising computer instructions for deleting a copy of the data file from the original storage location of the data file” (if a copied up or change stub file is renamed, an empty file marked deleted may be created with the original name, thus ensuring that the obscured lower-layer file remains obscured Phillip [par.0217]).
Regarding claim 24 in view of claim 20, the references combined disclose “further comprising computer instructions for determining a security classification associated with the data file ” (One specific type of classification tag, added to an index at the time of indexing, is an entity tag. Examples of entity tags might include, e.g., Social security numbers (e.g., any numerical content matching the formatting mask XXX-XX-XXXX). credit card numbers (e.g., content having a 13-16 digit string of numbers) Varadharajan [par.0299])
Regarding claim 25 in view of claim 24, the references combined disclose “wherein determining the security classification associated with the data file comprises: comparing content information associated with the data file against a preset condition; and determining the security classification based at least in part on a result of the comparison” (A user may define a classification policy by indicating criteria, parameters or descriptors of the policy via a graphical user interface that provides facilities to present information and receive input data, Such as a form or page for comparison Varadharajan [par.0300]).
claim 26 in view of claim 24, the references combined disclose “wherein the security classification associated with the data file is set by a user” (A user may define a classification policy by indicating criteria, parameters or descriptors of the policy via a graphical user interface Varadharajan [par.0300]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL D ANDERSON/Examiner, Art Unit 2432                                                                                                                                                                                                        
/MORSHED MEHEDI/Primary Examiner, Art Unit 2432